Per Curiam.
Edward H. Stanley brought his petition for writ of habeas corpus against James L. Beavers, chief of police of the City of Atlanta, and alleged that he was being illegally restrained of his liberty and illegally detained by the officer named. Petitioner had previously, on November 9, 1920, filed, in the superior' *703court of Fulton County, a plea of guilty to an indictment returned by the grand jury. In this indictment it was charged that the accused had committed the offense of “forgery of fictitious check,” for that, on the 15th day of October, 1920, he “did designedly, by color of the following counterfeit check and writing:
‘Edward H. Stanley, (No. Pro.) No. 21244 Personal Representative. ( 64-1 ) Ringling Bros. ' Oct. 15, 1920 and CIRCUS En Route Atlanta Barnum & Bailey
Pay to the order of J. W. Goldsmith Jr.-Grant'Company twenty-two hundred seventy-four 70/100 dollars $2274.70.
To Hanover National Bank, New York. Edward H. Stanley/ same made in the fictitious name of Edward H. Stanley, obtain of and from J. W. Goldsmith Jr.-Grant Company, a corporation, one Hudson Speedster automobile of value of twenty-two. hundred seventy-four and 70/100 dollars and the property of J. ~W. Goldsmith Jr.-Grant Company, a corporation, with intent to defraud,” etc. The contention upon which the petitioner bases his right to be discharged from custody is that this indictment is void, for the reason that the check was not a fictitious check, but was signed by petitioner in his own name, and that at the time the check was signed he had the right to sign the name.
The indictment not being void, but being a valid indictment upon its face, and the defendant having pleaded guilty to the charge therein embraced and having been sentenced thereon, he can not be discharged upon habeas corpus. upon the ground that the name which he signed to the instrument was his own name. This was matter of defense which should have been set up on the trial. It can not avail him upon habeas corpus after plea of guilty and sentence which he is serving.

Judgment affirmed.


All the Justices concur, except Bussell, O. J., and Atkinson, J., who dissent.